Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 24, 2017

                                       No. 04-17-00335-CR

                                      Josiah David LEWIS,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9616
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
        The reporter’s record was originally due to be filed in this appeal on September 13, 2017.
On September 19, 2017, this court notified the court reporter responsible for preparing the
record, Ms. Debra Doolittle, that the record was late. Ms. Doolittle was instructed to file a
notification of late record if the record had not been filed because appellant had failed to pay or
make arrangements to pay the fee for preparing the record or to file the record in this court no
later than October 19, 2017. On September 26, 2017, Ms. Doolittle filed a notification of late
record stating her intention to file the record by October 13, 2017. The record has not been filed.

        It is therefore ORDERED that Ms. Doolittle file the reporter’s record for this appeal in
this court no later than November 20, 2017. If the record is not filed by such date, an order may
be issued directing Ms. Doolittle to appear and show cause why she should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Ms. Doolittle by certified mail, return receipt requested, or give other personal
notice of this order with proof of delivery. Because “[t]he trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the
clerk of the court is directed to serve a copy of this order on the Honorable Jefferson Moore,
Judge of the 186th Judicial District Court.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court